DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/19 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
optical module in claim 1.
input section in claim 1 (figure 1, 140 and paragraph [0152]).
sensor section in claim 1 (figure 1, 170, and paragraph [0158]).
storage section in claim 1 (figure 1, 194, and paragraph [0161]).
control section in claim 1 (figure 1, 160, and paragraph [0156]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1; these claims invokes 112(f) as discussed above. The claims provide for the “an optical module” but in the specification does not show clearly the structures for these "module" to perform the claimed inventions. While the paragraphs [0025] of the specification discloses “a pair of electric control lenses 150 that is an optical module whose optical characteristics are changed by an electric control, sensor section 170” and the paragraph [0143] discloses “While an electric control lens is described as an example of the optical module whose optical characteristics are changed by an electric control in the above-mentioned description, the optical module may be a transparent plate”, the specification fails to discloses structure that corresponds to these types of optical module in claims. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Thus, the claims are rejected under 112 second paragraph because the claim scope is indefinite. 
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 1; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriki et al (JP 2016-161807).
Regarding claim 1; Kuriki et al discloses an eyewear (abstract: a light control/dimming device 50 @ figures 1-6) comprising:
an optical module (53, 82 @ figures 2-3 and 5 and paragraph [0081]: e.g., a liquid crystal element 82 as a light control member 53) whose optical characteristics change (paragraph [0036]: e.g., As the dimming member 53, an element that changes the optical characteristics of the lens by applying a voltage can be used, and paragraph [0040]: e.g., providing a liquid crystal element in contact with the lens as the light control member 53, the polarization component of the light incident on the lens can be changed. Therefore, the amount of light passing through the lens can be adjusted by combining the liquid crystal element and the polarizing plate and paragraph [0088]: e.g., By controlling the voltage applied to the liquid crystal by the slide switch 17 provided in the frame 9, the orientation of the liquid crystal 20 changes and the amount of light passing through the lens 21 can be adjusted); 
an input section (paragraph [0047]: e.g., as control 52 receives input signal(s) 60 from switches/sensors 54, 55) configured to receive an instruction from a user (paragraph [0035]: e.g., Even if the light control member 53 is provided adjacent to each of both lenses, only one light control member 53 may be used according to the user's selection and paragraph [0060]: e.g., the color of the lens or the amount of light that passes through the lens is changed according to the user's condition); 
a sensor section (55, 24 @ figures 1-6) configured to detect a use condition of the optical module (paragraph [0058]-[0062]); 
a storage section (e.g., storage unit) configured to store at least a condition of changing the optical characteristics of the optical module (paragraphs [0045]-[0050]: e.g., The control unit 52 may include a storage unit, a calculation unit, a drive control unit, and the like. The storage unit includes various storage circuits that store a computer program, a lookup table, a calculation result, and the like that the calculation unit executes calculation processing. The calculation unit generates a control signal by analyzing information supplied to the control unit 52 (an input signal 60, a signal supplied from a switch, a sensor, an antenna, or the like). The drive control unit controls voltage application to the light control member 53 based on the control signal generated by the calculation unit); and 
a control section (52 @ figures 1-3) configured to change the optical characteristics of the optical module (53, 82 @ figures 1-6) by an electric control (paragraphs [0044]-[0050]: e.g., When using a light emitting element as the light control member 53, the control part 52 can adjust the brightness | luminance of a light emitting element and can change the color of a lens by controlling voltage application. When the light control member 53 has a plurality of light emitting elements, it is preferable that the control unit 52 can control each light emitting element independently. When a liquid crystal element is used as the light control member 53, the amount of light passing through the lens can be adjusted by controlling the voltage application by the control unit 52) in accordance with a setting mode, wherein the setting mode includes:
at least a first mode in which the control section performs the electric control on the optical module (53, 82 @ figures 1-6) on a basis of the condition stored in the storage section (paragraph [0044]: e.g., control unit 52 may have a storage unit…) and a detection value of the sensor section (24, 55 @ figure 1-6), and a second mode in which the control section (52 @ figures 1-6) performs the electric control on the optical module (53, 82 @ figures 1-6) on a basis of the instruction received by the input section (paragraph [0055]: e.g., In response to the input signal 60 input to the switch 54 or the sensor 55, the control unit 52 controls voltage application to the dimming member 53 and paragraph [0061]: e.g., a microphone may be mounted as the sensor 55 and input may be performed by voice recognition. Thereby, even if the user cannot use his / her hand, the light control device 50 can be operated), and 
wherein the condition stored in the storage section (paragraph [0044]: e.g., control unit 52 may have a storage unit…) is updated on a basis of a detection value of the sensor section (24, 55 @ figures 1-6) that is obtained at a time when the input section (paragraph [0055]: e.g., In response to the input signal 60 input to the switch 54 or the sensor 55, the control unit 52 controls voltage application to the dimming member 53 and paragraph [0061]: e.g., a microphone may be mounted as the sensor 55 and input may be performed by voice recognition. Thereby, even if the user cannot use his / her hand, the light control device 50 can be operated) receives an instruction in the second mode. See figures 1-12.
Regarding claim 2; Kuriki et al discloses in the first mode, the control section (52 @ figures 1-6) performs the electric control on the optical module (53, 82 @ figures 1-6) on a basis of the condition updated on the basis of the detection value of the sensor section (24, 55 @ figures 1-3) that is obtained at the time when the input section (paragraph [0055]: e.g., In response to the input signal 60 input to the switch 54 or the sensor 55, the control unit 52 controls voltage application to the dimming member 53 and paragraph [0061]: e.g., a microphone may be mounted as the sensor 55 and input may be performed by voice recognition. Thereby, even if the user cannot use his / her hand, the light control device 50 can be operated) receives the instruction in the second mode (paragraphs [0049]-[0050]: e.g., 1) When using a light emitting element as the light control member 53, the control part 52 can adjust the brightness | luminance of a light emitting element and can change the color of a lens by controlling voltage application. 2) When a liquid crystal element is used as the light control member 53, the amount of light passing through the lens can be adjusted by controlling the voltage application by the control unit 52).
Regarding claim 5; Kuriki et al discloses the control section (52 @ figures 1-3) changes a refractive index of the optical module (paragraphs [0004] and [0074]: e.g., the focal length of the lens is changed by changing the apparent refractive index of the liquid crystal molecules by controlling the orientation direction of the liquid crystal molecules sandwiched between the lenses), and/or a transmittance of the optical module with respect to visible light.
It is noted that the term “and/or” is alternative.
Regarding claim 6; Kuriki et al discloses the condition stored in the storage section (paragraph [0045]: e.g., The control unit 52 may include a storage unit) is updated on the basis of the detection value of the sensor section (24, 55  @figures 1-6) that is obtained at the time when the input section (paragraph [0055]: e.g., In response to the input signal 60 input to the switch 54 or the sensor 55, the control unit 52 controls voltage application to the dimming member 53 and paragraph [0061]: e.g., a microphone may be mounted as the sensor 55 and input may be performed by voice recognition. Thereby, even if the user cannot use his / her hand, the light control device 50 can be operated) receives the instruction in the second mode.
Regarding claim 7; Kuriki et al discloses the condition stored in the storage section (paragraph [0045]) is updated on a basis of the detection value of sensor section (24, 55 @ figure 1-6) in accordance with a result of comparison between the detection value of the sensor section (24, 55  @figure 1-6) that is obtained at the time when the input section (paragraphs [0055] and [0061]) receives the instruction in the second mode and the condition stored in the storage section (paragraphs [0045] and [0092]: e.g., As shown in FIG. 5A, it may be provided on the frame front portion 12. The amount of ultraviolet rays contained in outside light such as sunlight is detected by the photosensor 24, and the amount of ultraviolet rays passing through the lens 21 is automatically adjusted by adjusting the voltage applied to the lenses 21_1 and 21_2 according to the amount of ultraviolet rays. Reduction. This eliminates the need for manual operation with the slide switch 17. In addition, the color of the lens can be changed quickly as compared with a lens using a photosensitive material that changes color when exposed to ultraviolet rays. Therefore, it is possible to improve the safety when moving from a bright place to a dark place).
Regarding claim 9; Kuriki et al discloses the condition stored in the storage section (paragraph [0045]) is updated on a basis of 3the detection value in accordance with a number of times of acquisition of the detection value of the sensor section (24, 55 @ figures 1-6 and paragraphs [0059] and [0092]) at the time when the input section (paragraphs [0055 and [0061]) receives the instruction in the second mode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Kuriki et al (JP 2016-161807) in view of Kim (US Patent No. 8,427,396).
Regarding claim 3; Kuriki et al discloses all of feature of claimed invention except for the sensor section includes at least one of an inclination sensor and an illuminance sensor. However, Kim teaches that it is known in the art to provide for the sensor section (150 @ figure 2) includes at least one of an inclination sensor and an illuminance sensor (col.6 lines 14-25). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine eyewear of Kuriki et al with limitation above as taught by Kim for the purpose of detecting accurately a location state of the digital device.
It is noted that the term “at least one of:” is alternative.
Regarding claim 4; Kuriki et al discloses he sensor section (24, 55 @ figures 1-6) further includes a mechanical switch, a position detection sensor, an acceleration sensor (paragraph [0058]), an angular velocity sensor, a gyro sensor, a proximity sensor, a contact sensor, a communication device, an imaging device, or a combination thereof.
It is noted that the term “or” is alternative.


Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious an eyewear comprising all the specific elements with the specific combination including the condition stored in the storage section is updated on a basis of the detection value when the detection value of the sensor section that is obtained at the time when the input section receives the instruction in the second mode is shifted from the condition stored in the storage section by a prescribed value or more in set forth of claim 8.
The prior art of record, taken alone or in combination, fails discloses or render obvious an eyewear comprising all the specific elements with the specific combination including the condition stored in the storage section is updated on a basis of the detection value when the detection value of the sensor section that is obtained at the time when the input section receives the instruction in the second mode falls within a same range by a prescribed number of times in set forth of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Chi et al (US Patent No. 8,203,502) discloses the wearable heads-up display may include a display element for receiving and displaying display information received from a processor, and may also include a wearable frame structure supporting the display element and having a projection extending away from the display element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 11, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886